Centra, J.P., and Carni, J. (dissenting in part).
We respectfully dissent in part. We agree with defendants that Supreme Court erred in granting plaintiffs motion seeking partial summary judgment on liability with respect to the Labor Law § 240 (1) claim and that the court should have granted that part of defendants’ cross motion seeking summary judgment dismissing that claim. A defendant is not liable pursuant to Labor Law § 240 (1) where, as here, there is no evidence of a statutory violation and the plaintiff’s own negligence was the sole proximate cause of the accident (see Cahill v Triborough Bridge & Tunnel Auth., 4 NY3d 35, 39 [2004]; Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 290-291 [2003]). “[A]n accident alone does not establish a Labor Law § 240 (1) violation or causation” (Blake, 1 NY3d at 289).
In support of their cross motion, defendants submitted the expert affidavit of a safety engineer who, following his review of the entire pretrial record, opined that base plates are designed to prevent a scaffold from sinking into the ground or “walking” while in use, which the undisputed facts establish did not occur in this case. Thus, defendants’ expert concluded that the absence of base plates on the scaffold in question was not a proximate cause of plaintiffs accident. In addition, defendants’ expert concluded that the scaffold provided proper protection and that no other safety devices were required. He stated that “the'only cause of the accidental tipping of the scaffold . . . was the action of the plaintiff in moving all the materials to the rear outrigger of the scaffold and throwing down the planks from the front outrigger and the front of the top of the scaffold, thus creating a situation where the scaffold was dangerously imbalanced and tipped over when the plaintiff moved to the rear of the scaffold.” Thus, defendants established that this was not a case in which a scaffold collapsed “for no apparent reason” (id. at 289 n 8). Therefore, in our view, defendants established that they provided proper protection, that no other safety devices were necessary or applicable to the dismantling of the scaffold, and that the negligent actions of plaintiff were the sole proximate cause of the tipping of the scaffold and his injuries (see Robinson v East Med. Ctr., LP, 6 NY3d 550, 555 [2006]).
*1535In opposition to the cross motion, plaintiff failed to submit competent evidence raising a triable issue of fact whether the statute was violated and, if so, whether such violation was a proximate cause of his injuries (see generally Cahill, 4 NY3d at 39). Even assuming, arguendo, that the absence of base plates constituted a violation of the statute, we conclude that plaintiff failed to raise a triable issue of fact whether the scaffold became unstable based on the absence of base plates, and not because of plaintiffs improper distribution of the load on the scaffold (see Duda v Rouse Constr. Corp., 32 NY2d 405, 410 [1973]; cf. Costello v Hapco Realty, 305 AD2d 445, 446 [2003]).
We therefore would modify the order by denying plaintiffs motion and by granting that part of defendants’ cross motion seeking summary judgment dismissing the Labor Law § 240 (1) claim and dismissing that claim. Present—Centra, J.P., Fahey, Carni, Green and Pine, JJ.